DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 10/21/2022 "Reply" elects with traverse Invention I and identifies as reading on claims 1-12 and 17-18.  
In the restriction requirement Examiner has set forth why the restriction requirement is proper.  Applicant contends that “the fabrication method of claim 13 shown in FIG. 2A to FIG. 2D can manufacture the electronic device of claim 1.” This is not found persuasive because the accepted tests set forth in MPEP § 808.02 for establishing a prima facie case of burden have been satisfied, as such the burden has shifted to the applicant and the applicant has failed to rebut. Accordingly, the restriction requirement is maintained and Examiner has withdrawn claims 13-16 and 19-20 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b). The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pub. No. 2017/0207208).
Regarding claim 1, in FIGs. 5 and 7, Chen discloses an electronic device, comprising: a circuit structure layer (120), having a first side (facing 105) and a second side (facing 141) opposite to the first side; a package structure (107 and/or 103), disposed on the first side of the circuit structure layer; an electronic element (105, paragraph [0013]), embedded in the package structure; and a plurality of function elements (141, paragraph [0023]), disposed on the second side of the circuit structure layer and electrically connected to the electronic element through the circuit structure layer.
Regarding claim 2, in FIG. 5, Chen discloses that the package structure acts as a support base of the electronic device.
Regarding claim 3, in FIG. 5, Chen discloses that one of the plurality of function elements comprises a light emitting element or a sensing element (paragraph [0023]).
Regarding claim 4, in FIG. 5, Chen discloses that the package structure has a first thickness (thickness of 107 and 103), the electronic element has a second thickness, and the first thickness is greater than the second thickness.
Regarding claim 5, in FIG. 5, Chen discloses that the electronic element, the circuit structure layer, and at least one of plurality of the function elements are overlapped in a normal direction of the electronic device.
Regarding claim 6, in FIGs. 5 and 7, Chen discloses that the circuit structure layer comprises a plurality of first conductive pads (123) located at the first side and a plurality of second conductive pads (127) located at the second side, and a distance between two adjacent ones of the plurality of first conductive pads is less than a distance between two adjacent ones of the plurality of second conductive pads.
Regarding claim 7, in FIG. 5, Chen discloses that the electronic element is disposed on the plurality of first conductive pads and is electrically connected to the circuit structure layer through the plurality of first conductive pads.
Regarding claim 8, in FIG. 5, Chen discloses that the plurality of function elements are disposed on the plurality of second conductive pads, and the plurality of function elements are electrically connected to the circuit structure layer through the plurality of second conductive pads.
Regarding claim 9, in FIGs. 5 and 7, Chen discloses a protection layer (housing 401), disposed on the second side of the circuit structure layer and covering the plurality of second conductive pads.
Regarding claim 10, in FIGs. 5 and 7, Chen discloses that the protection layer is disposed on the plurality of function elements and covers the plurality of function elements (paragraph [0027] discloses there can be two or more sensors).
Regarding claim 11, in FIG. 5, Chen discloses that the circuit structure layer is a redistribution layer.
Regarding claim 12, in FIG. 5, Chen discloses that the electronic element is disposed on the first side of the circuit structure layer in a flip-chip manner.
Regarding claim 17, in FIG. 5, Chen discloses that the circuit structure layer comprises a plurality of first conductive pads (123) located at the first side, and a plurality of second conductive pads (127) located at the second side.
Regarding claim 18, in FIG. 5, Chen discloses that a distance between two adjacent ones of the plurality of first conductive pads is less than a distance between two adjacent ones of the plurality of second conductive pads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896